DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 19-20, in the reply filed on 04/22/2022 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 02/27/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because the depiction in Figure 1A in unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over, Marker et al. "Phase equilibria and structural investigations in the system Al-Fe-Si".
	Regarding claims 1-5, Marker discloses a material comprising an intermetallic compound comprising at least Al, Fe, and Si, wherein the intermetallic compound is represented by a general formula of Al21.5-45Fe36.5-37.5Si8.5-41.5 and the intermetallic compound comprises a phase represented by Al2Fe3Si3 as a main phase (Table 1, page 1920; Section 3.2 on page 1925; when p=9 to 16.5 and q= - 0.34). 
	It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	It is also well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	With regard to the limitation "thermoelectric material", statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	With regard to the limitations "an n-type is exhibited in a temperature range from a room temperature to not exceeding 600 °C" and "a p-type is exhibited in a temperature range from a room temperature to not exceeding 600 °C", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over, Shiota et al. "A new semiconductor Al2Fe3Si3 with complex crystal structure".
	Regarding claims 1 and 4, Shiota discloses a material comprising an intermetallic compound comprising at least Al, Fe, and Si, wherein the intermetallic compound is represented by a general formula of Al25Fe37.5Si37.5 and the intermetallic compound comprises a phase represented by Al2Fe3Si3 as a main phase (page 53, Table 1, right column first paragraph; when p=13 and q= - 0.34).
	It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	It is also well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	With regard to the limitation "thermoelectric material", statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
	With regard to the limitation "a p-type is exhibited in a temperature range from a room temperature to not exceeding 600 °C", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. "A new semiconductor Al2Fe3Si3 with complex crystal structure" as applied to claims 1 and 4 above.
	Regarding claims 2 and 3, Shiota discloses all the claim limitations as set forth above.
	While Shiota does not explicitly disclose wherein p satisfies 0 ≤ p ≤ 10, or 8 ≤ p ≤ 9, it is well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	With regard to the limitation "an n-type is exhibited in a temperature range from a room temperature to not exceeding 600 °C", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 5, Shiota discloses all the claim limitations as set forth above. 
	While Shiota does not explicitly disclose wherein p satisfies 11 ≤ p ≤ 12, it is well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	With regard to the limitation "a p-type is exhibited in a temperature range from a room temperature to not exceeding 600 °C", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marker et al. "Phase equilibria and structural investigations in the system Al-Fe-Si" as applied to claim 1 above.
	Regarding claim 6, Marker discloses all the claim limitations as set forth above.  
	While Marker does not explicitly disclose the intermetallic compound comprises at least 70 wt% of the phase represented by Al2Fe3Si3; where patentability is predicated upon a change in a condition of a prior art composition, such as a change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. "A new semiconductor Al2Fe3Si3 with complex crystal structure" as applied to claim 1 above.
	Regarding claim 6, Shiota discloses all the claim limitations as set forth above.  
	While Shiota does not explicitly disclose the intermetallic compound comprises at least 70 wt% of the phase represented by Al2Fe3Si3; where patentability is predicated upon a change in a condition of a prior art composition, such as a change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result. In re Woodruff 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. "A new semiconductor Al2Fe3Si3 with complex crystal structure" in view of Shohda et al. "Seebeck effect of Fe-Al-Si Alloy and Low temperature Thermoelectric Properties".
	Regarding claim 19, Shiota discloses a thermoelectric material comprising an intermetallic compound comprising at least Al, Fe, and Si, wherein the intermetallic compound is represented by a general formula of Al25Fe37.5Si37.5 and the intermetallic compound comprises a phase represented by Al2Fe3Si3 as a main phase (page 53, Table 1, right column first paragraph; when p=13 and q= - 0.34). 
	While Shiota does disclose a p-type semiconductor intrinsically (page 54, left column, line 4), Shiota does not explicitly disclose discloses a thermoelectric power generation module comprising an n-type thermoelectric material and a p-type thermoelectric material alternately connected in series, wherein the thermoelectric material is at least one of the n-type thermoelectric material and the p-type thermoelectric material.
	Shohda discloses a thermoelectric power generation module comprising an n-type thermoelectric material and a p-type Fe-Al-Si alloy thermoelectric material alternately connected in series (synopsis - line 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a thermoelectric power generation module, as disclosed by Shohda, in which the p-type Fe-Al-Si alloy thermoelectric material is the thermoelectric material disclosed by Shiota, because the use of the thermoelectric material disclosed by Shiota in a thermoelectric power generation module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming a thermoelectric module with the thermoelectric material of Shiota based on the teaching of Shohda.

Relevant Prior Art
 	While Shohda et al. "Seebeck effect of Fe-Al-Si Alloy and Low temperature Thermoelectric Properties" does teach a thermoelectric material comprised of an Fe-Al-Si alloy (Figures 9 and 10), Shohda et al. does not teach the intermetallic compound comprising a phase represented by Al2Fe3Si3 as a main phase. 



Allowable Subject Matter
Claims 7, 8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With regard to claims 7 and 8, the prior art does not disclose, alone or in combination, the intermetallic compound further comprising a phase represented by ԑ-FeSi, nor does the prior art provide a motivation for one of ordinary skill to include a phase represented by ԑ-FeSi in the intermetallic compound.  With regard to claim 20, the prior art does not disclose, alone or in combination, both the n-type and p-type thermoelectric material represented by intermetallic compound claimed, in conjunction with the other limitations required in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726